          Case 1:20-cv-00274-JKB Document 1-1 Filed 01/31/20 Page 1 of 11



ROBERT VITEK                          *       IN THE
1350 Riverwood Way
Baltimore, MD 21226                   *       CIRCUIT COURT

      Plaintiff                       *       FOR

V.                                    *       ANNE ARUNDEL COUNTY

FREIGHTQUOTE.COM, INC.,               *
901 West Carondelet Drive
Kansas City, MO 64114                 *

Serve On:                             *

CSC-Lawyers Incorporating             *
Service Company
Resident Agent                        *
221 Bolivar Street
Jefferson City, MO 65101              *

and                                   *

C.H. ROBINSON WORLDWIDE, INC. *
14701 Charlson Road
Eden Prairie, MN 55347-5076   *

Serve On:                             *

Corporation Service Company *
2345 Rice Street. Suite 230
Roseville, MN 55113         *

      Defendants                      *

*     *    *   *    *   *    *    *       *   *     *   *   *   *   *   *


                                 COMPLAINT
                           PRAYER FOR JURY TRIAL
                          CIVIL INFORMATION SHEET


      Robert Vitek, Plaintiff, by Mark C. Miller and Blondell,

Miller, & Schuler, his attorneys, sues the Defendants,
        Case 1:20-cv-00274-JKB Document 1-1 Filed 01/31/20 Page 2 of 11




Freightquote.com, Inc. and C.H. Robinson Worldwide, Inc., to

wit.

                                  PREAMBLE

       l. Robert Vitek, Plaintiff, is a resident of Anne Arundel

County, Maryland.

       2. Defendant, Freightquote.com, Inc. (hereinafter

Freightquote), is a Missouri corporation that carries on regular

business in Anne Arundel County, Maryland.

       3. Defendant, C.H. Robinson Worldwide, Inc. (hereinafter

C.H. Robinson), is a Minnesota corporation that carries on

regular business in Anne Arundel County, Maryland.

       4. This action arises from injuries sustained by the

Plaintiff while delivering freight brokered by the Defendants in

Anne Arundel County, Maryland.

                                   FACTS

       5. At all times relevant to this action, the Plaintiff,

Robert Vitek, was a freight delivery driver for the carrier, R&

L Carriers Shared Services, LLC (hereinafter R& L Carriers).

       6. At all times relevant to this action, the Defendant,

Freighquote, was an intermediary broker who enlisted the

services of various freight delivery carriers to deliver freight

from a shipper to a receiver.

       7. At all times relevant to this action, the Defendant,

Freightquote, was a subsidiary of the Defendant, C.H. Robinson.

                                     2
      Case 1:20-cv-00274-JKB Document 1-1 Filed 01/31/20 Page 3 of 11




     8. At some point prior January 4, 2017, Defendant,

Freightquote, was contracted by Westview Manufacturing to find a

carrier to deliver a gazebo to a residential customer.

     9. Upon agreeing to the contract, Westview Manufacturing

provided to Freightquote special instructions as to the proper

method of the delivery for the gazebo to minimize risk to life

and limb.

     10. Defendant, Freightquote, in turn, hired R& L Carriers

to be the carrier to deliver the gazebo to a residential

customer.

     11. Upon hiring R& L Carriers, Defendant, Freightquote,

faildd to forward any of the special instructions that had be

provided by Westview Manufacturing for safe delivery of the

gazebo to R& L Carriers.

     12. On January 4, 2017, the Plaintiff, Robert Vitek, as an

employee of R& L Carriers, was assigned the task of delivering

the gazebo to the residential customer.

     13. Unbeknownst to Plaintiff Vitek and R& L Carriers, the

manufacturer had advised that the gazebo should have been split

into three smaller packages and no less than three individuals

should be involved in the delivery.

     14. None of this information was available because

Defendant, Freightquote, failed to provide it.



                                    3
      Case 1:20-cv-00274-JKB Document 1-1 Filed 01/31/20 Page 4 of 11




     15. Upon arrival at the delivery residence on January 4,

2017, the Plaintiff attempted to unload the gazebo which was

contained in one crate weighing 2080 pounds.

     16. After maneuvering the crate onto the liftgate with a

manual pallet jack, Plaintiff Vitek climbed down from the truck

and checked the crate and pallet jack to make sure it was not

caught on any portion of the truck.

     17. Suddenly and without warning, the crate toppled off

the lift striking the Plaintiff on the head, knocking him to the

ground and then fell on both of his legs, crushing them.
                               r.r.iail Mu~IftiINr.a
                              "cyiiycii'. c

     Now comes the Plaintiff, Robert Vitek, and sues the

Defendant, Freightquote.com, Inc., and realleges and

incorporates by reference all those facts and allegations in

paragraphs one through seventeen above and further alleges:

     18. The Defendant, Freightquote, owed the Plaintiff a duty

to forward any and all special instructions (or other relevant

information) from the manufacturer of the gazebo for its

delivery to the Plaintiff and his employer.

     19. The Defendant, Freightquote, knew or should have known

that these special instructions varied from the industry

standards for delivery.



                                       4
      Case 1:20-cv-00274-JKB Document 1-1 Filed 01/31/20 Page 5 of 11




     20. The Defendant, Freightquote, knew or should have known

that these special instructions were most vital to the carrier

and the freight delivery driver responsible for delivering the

freight to the receiver.


     21. The Defendant,. Freightquote, breached the duty owed to

the Plaintiff by:

          a. Failing to provide the special instructions for

     delivery of the gazebo to the carrier and its employee, the

     Plaintiff.

          b. Failing to provide this information to the carrier

     and its employee, the Plaintiff, despite knowing the

     vitally important nature of this information.

          C.   And, was, in other respects not yet known,

     negligent.

     22. As a direct and proximate result of the negligence and

carelessness of the Defendant, Freightquote, the Plaintiff:

          a. suffered serious, painful and permanent

    bodily injuries, great physical pain and mental

    anguish, severe and substantial emotion distress, loss

    of the capacity for the enjoyment of life;

         b. was, is and will be required to undergo

    medical treatment and to incur medical costs and


                                    5
      Case 1:20-cv-00274-JKB Document 1-1 Filed 01/31/20 Page 6 of 11




     expenses in order to alleviate injuries, pain and

     suffering;

          C.   was, is and will be precluded from engaging

     in normal activities and pursuits;

          d. suffered loss of earnings and was, is and

     will be precluding from earning wages in the future;

          e. and, otherwise was hurt, injured and caused

     to sustain losses.

     23. All of the Plaintiff's losses were, are and will be due

solely to and by reason of the carelessness and negligence of

the Defendant, Freightquote, without any negligence or want of

due care on the Plaintiff's part contributing thereto:

     WHEREFORE, this Plaintiff claims damages in excess of

Seventy-five Thousand ($75,000.00) Dollars.

                               rrnrrnTm mr7n

                              Lvclyl.LycllVc


     Now comes the Plaintiff, Robert Vitek, and sues the

Defendant, C.H. Robinson Worldwide, Inc., and realleges and

incorporates by reference all those facts and allegations i.n

paragraphs one through twenty-three above and further alleges:

     24. The Defendant, C.H. Robinson, as parent company of

Freightquote, owed the Plaintiff a duty to forward any and all

special instructions (or other relevant information) from the

                                    9
      Case 1:20-cv-00274-JKB Document 1-1 Filed 01/31/20 Page 7 of 11




manufacturer of the gazebo for its delivery to the Plaintiff and

his employer.

     25. The Defendant, C.H. Robinson, as parent company of

Freightquote, knew or should have known that these special

instructions varied from the industry standards for delivery.

     26. The Defendant, C.H. Robinson, as parent company of

Freightquote, knew or should have known that these special

instructions were most vital to the carrier and the freight

delivery driver responsible for delivering the freight to the

receiver.

    27. The Defendant, C.H. Robinson, as parent company of

Freightquote, breached the duty owed to the Plaintiff by:

            a. Failing to provide the special instructions for

    delivery of the gazebo to the carrier and its employee, the

    Plaintiff.

            b. Failing to provide this info-rmation to the'carrier

    and its employee, the Plaintiff, despite knowing the

    vitally important nature of this information.

            c. - And, was, in other respects not yet known,

    negligent.




                                    7
      Case 1:20-cv-00274-JKB Document 1-1 Filed 01/31/20 Page 8 of 11




     28. As a direct and proximate result of the negligence and

carelessness of the Defendant, C.H. Robinson, as parent company

of Freightquote, the Plaintiff:

          a. suffered serious, painful and permanent

     bodily injuries, great physical pain and mental

     anguish, severe and substantial emotion distress, loss

     of the capacity for the enjoyment of life;

          b. was, is and will be required to undergo

     medical treatment and to incur medical costs and

     expenses in order to alleviate injuries, pain and

     suffering;

          C.   was, is and will be precluded from engaging

     in normal activities and pursuits;

          d. suffered loss of earnings and was, is and

     will be precluding from earning wages in the future;

          e. and, otherwise was hurt, injured and caused

     to sustain losses.

     29. A11 of the Plaintiff's losses were, are and will be due

solely to and by reason of the carelessness and negligence of

the Defendant, C.H. Robinson, as parent company of Freightquote,

without any negligence or want of due care on the Plaintiff's

part contributing thereto.


                                    W
      Case 1:20-cv-00274-JKB Document 1-1 Filed 01/31/20 Page 9 of 11




     WHEREFORE, this Plaintiff claims damages in excess of

Seventy-five Thousand ($75,000.00) Dollars.

                                  BLONDELL, MILLER & SCHULER




                                  Mark C. Miller (CPF# 9312150253)
                                  628 Eastern Boulevard
                                  Baltimore, MD 21221
                                  Phone: (410)687-7878
                                  Fax: (410)687-4657
                                  Email: mark@blondellmiller.com
                                  Attorney for Plaintiff




                                    pi
       Case 1:20-cv-00274-JKB Document 1-1 Filed 01/31/20 Page 10 of 11



ROBERT VITEK                        *        IN THE
1350 Riverwood Way
Baltimore, MD 21226                 *        CIRCUIT COURT

      Plaintiff                     *        FOR

V.                                  *        ANNE ARUNDEL COUNTY

FREIGHTQUOTE.COM, INC.,             *
901 West Carondelet Drive
Kansas City, MO 64114               *

Serve On:                           *

CSC-Lawyers Incorporating           *
Service Company
Resident Agent                      *
221 Bolivar Street
Jefferson City, MO 65101            *

and                                 *

C.H. ROBINSON WORLDWIDE, INC. *
14701 Charlson Road
Eden Prairie, MN 55347-5076   *

Serve On:                           *

Corporation Service Company *
2345 Rice Street. Suite 230
Roseville, MN 55113         *

      Defendants                    *

*     *   *   *    *   *    *   *       *    *     *   *   *   *   *   *



                           PRAYER FOR JURY TRIAL
SIR OR MADAM CLERK:
      The Plaintiif elects and prays to have this case tried

before a jury.

                                    BLONDELL, MILLER & SCHULER


                                        10
Case 1:20-cv-00274-JKB Document 1-1 Filed 01/31/20 Page 11 of 11




                            Mark C. Miller (CPF# 9312150253)
                            628 Eastern Boulevard
                            Baltimore, MD 21221
                            Phone: (410)687-7878
                            Fax: (410)687-4657
                            Email: mark@blondellmiller.com
                            Attorney for Plaintiff




                              11
